Ostrander, J.
Plaintiff conveyed certain land by warranty deed, having at the time only a tax title. It is the theory of his case in this action that, becoming satisfied that his tax title was invalid, he employed defendant Gates as his attorney to purchase the so-called original title for him at the lowest possible price; that his attorney, instead of purchasing the land for him, purchased it for *170himself, taking a deed therefor to the defendant Sholes; that he, plaintiff, not knowing of the fraudulent conduct of his attorney, obtained a deed to the land from Sholes; that the land was purchased from the original owners for $150 and plaintiff paid Sholes $502.50. There is testimony which, if believed by the jury, would have warranted them in finding a verdict against the defendant Gates for a sum equal to the difference between $150 and $502.50, upon the theory that Sholes was a mere nominal party to the transaction and Gates the real party, who fixed the price for which plaintiff was obliged to purchase the land, the difference between the price paid for the deed and the sum exacted from plaintiff being the profit to be realized by Gates when the note of plaintiff, given, in part payment for that land, and in the hands of third parties, should be paid. That is to say, that, if plaintiff had discovered the facts before purchasing the land from Sholes, and had filed a bill to obtain the benefit of the action of his attorney, the testimony in the case, if believed, would support a decree in his favor. The case was not submitted to the jury, but a verdict for both defendants was directed. The learned trial judge was of opinion that, as matter of law, plaintiff could not purchase the title of Mr. Ballard (Sholes), pay the amount demanded, and charge it to Gates, although Gates may have been employed as an attorney and have been guilty of a breach of the contract of employment; that, possibly, if plaintiff had contested his ejectment suit concerning the land to a- conclusion and had been compelled to pay a certain amount for breach of his covenants of warranty, and the jury had found the employment to be as claimed, and the breach of it, he might have recovered such sum from the defendant Gates. I know of no legal objection, the facts being established, to the recovery by plaintiff in an action at law of this sum of money as money in the hands, of the defendant Gates which, in equity and good conscience, belongs to plaintiff, and in my opinion the case should have been submitted to the jury under proper in*171structions. Other objections to a recovery, made by counsel for defendant Gates in the brief, are none of them insuperable. Reversed as to defendant Gates. Affirmed as to defendant Sholes.
Carpenter, C. J., and McAlvay, Grant, Blair, Montgomery, -and Hooker, JJ., concurred with Ostrander, J.